DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANDREA P. JOHNSON,
                            Appellant,

                                     v.

JENNIFER CONSTANTIN, Individually and as Personal Representative of
  the Last Will and Testament of Sophia S. Johnson, dated August 16,
   2010, ALEXANDER L. CONSTANTIN, ANDREW G. CONSTANTIN,
         MICHAEL A. JOHNSON and JUSTINE S. JOHNSON,
                              Appellees.

                              No. 4D16-3354

                               [July 6, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Victoria L. Griffin, Judge; L.T. Case No.
312016CP000230.

  Michael G. Kissner, Jr. of Collins, Brown, Barkett, Garavaglia & Lawn,
Chartered, Vero Beach, for appellant.

   Nicole M. Cotton of Nicole M. Cotton, P.A., Sebastian, for Appellee
Jennifer Constantin.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.